Citation Nr: 9919610	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  93-26 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a seizure disorder as 
secondary to post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from April 1967 to April 1969.
This appeal arose from a November 1992 rating decision which 
denied service connection for a seizure disorder and a 
January 1996 rating decision which granted service connection 
for post-traumatic stress disorder, effective from December 
5, 1985, assigning a 30 percent disability evaluation.

The Board of Veterans' Appeals (Board), in a final decision 
entered in January 1998, denied the veteran's claim for an 
earlier effective date for the grant of service connection 
for post-traumatic stress disorder and remanded the issues of 
an increased evaluation for post-traumatic stress disorder 
and service connection for a seizure disorder, including as 
secondary to post-traumatic stress disorder.

The Regional Office (RO), in a September 1998 rating 
decision, increased the disability evaluation for the 
veteran's post-traumatic stress disorder to 100 percent, 
effective from December 5, 1985.  Subsequently, it was 
indicated by the veteran's representative that the veteran 
wanted to continue his appeal for service connection for a 
seizure disorder only as secondary to post-traumatic stress 
disorder.  The case was returned to the Board in May 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
originating agency.

2.  The veteran's seizure disorder has been worsened by his 
post-traumatic stress disorder which was sustained as the 
result of military service.


CONCLUSION OF LAW

The veteran's seizure disorder was aggravated by his service-
connected post-traumatic stress disorder.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310 (1998); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, Department of 
Veterans Affairs (VA) must assist him in developing facts 
pertinent to that claim.  The veteran 's claims file has been 
rebuilt and VA medical records as well as some private 
medical records, including from the Social Security 
Administration, have been obtained.  The veteran has also 
been afforded a special VA examination with respect to his 
seizure disability.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

VA hospital records reflect that the veteran was admitted for 
his first psychiatric hospitalization in September 1983.  The 
veteran reported a history of seizures, including following 
malaria in 1969.  The diagnoses on discharge from the 
hospital in October 1983 included temporal lobe epilepsy, 
probable.  VA outpatient treatment records reflect that in 
the impression following an August 1984 electroencephalogram 
were findings consistent with a seizure disorder.  It was 
noted that the veteran was being maintained on Dilantin.  In 
September 1985 it was reported that he had recently been 
switched from Dilantin to Tegretol for better control of 
partial complex seizures and had been seizure free since 
then.

Additional VA outpatient treatment records reflect that the 
veteran was seen in October 1988 for his post-traumatic 
stress disorder.  It was noted that he was experiencing 
chronic problems with his sleep cycle, experiencing insomnia.  
Testing in May 1987 had revealed a significantly shortened 
rapid eye movement latency which suggested the presence of a 
primary depression secondary to post-traumatic stress 
disorder.

At the time of an August 1992 VA psychiatric examination it 
was reported that veteran was currently taking Tegretol for 
his seizures and that he had had one seizure that year and 
three the previous year.  The seizures were reported to be 
petit mal.  He indicated that he was bothered by a sleep 
disorder which originated with his post-traumatic stress 
disorder and that the seizures had occurred at night; he 
would awaken and remember nothing and the bed would be wet.  
The diagnoses following examination were post-traumatic 
stress disorder and seizure disorder, temporal lobe.

A hearing on appeal was conducted in January 1993.  At this 
time the veteran gave detailed testimony in support of his 
claim.  He testified that in the past year he had had eight 
or nine seizures.

Additional VA outpatient treatment records show that the 
veteran was seen in August 1997 and at that time reported 
that he was having ongoing small complex type seizures at 
least twice a week when he lost track of time and had a funny 
taste in his mouth.  It was indicated that his last major 
seizure was in April 1996 when he fractured both lower 
extremities.  A recurrence of episodes of derealization with 
out of body experience, temporal area headaches, throbbing, 
night sweats and nightmares related to war experiences was 
noted.  The assessment was exacerbation of post-traumatic 
stress disorder and ongoing complex partial seizure activity.

A hearing on appeal before the undersigned Acting Board 
Member was conducted in September 1997.  At this time the 
veteran testified that he was experiencing two seizures 
weekly most of the time.  His representative indicated that 
the veteran was being treated for both his post-traumatic 
stress disorder and his seizure disorder and that service 
connection should be granted for the seizure disorder as 
secondary to post-traumatic stress disorder.

Records were received from the Social Security Administration 
in July 1998.  These records included an October 1980 report 
from D. Stefoski, M.D.  It was indicated that the physician 
saw the veteran that month for daily sharp frontal headaches 
which were often accompanied by blurring of vision and/or 
dizziness.  Occasional blackouts were noted.  It was stated 
that this began after a car accident in 1978.  It was noted 
that the veteran had not worked since the 1978 car accident.  
The impression following an examination included headaches, 
probably tension; and blackout spells, rule out seizures.

At the time of a November 1998 VA examination, the veteran 
reported that his last seizure was one month previously.  It 
was noted that there was some variability in the frequency of 
his seizures; he might have several in a month and then go 
many months without any.  Overall, over the past year, he 
stated that he had had some seven to eight seizures.  The 
veteran described potential triggers such as lack of sleep 
and also might have more seizures when he was under 
significant physical or psychological stress.

Following an examination, the diagnosis was a partial seizure 
disorder with secondary generalization.  It was noted that 
the veteran provided a good history for a gustatory aura 
prior to the onset of his seizures.  The physician stated 
that the veteran's seizures were certainly not caused by the 
post-traumatic stress disorder.  It was noted that it was 
conceivable that sleep deprivation/insomnia secondary to the 
post-traumatic stress disorder might contribute to decreasing 
the veteran's seizure threshold and thus triggering seizures.  
The physician noted that sleep deprivation/lack of sleep was 
a well-known trigger factor for seizures.

The VA physician stated that, likewise, certainly extreme 
amounts of physical stress and/or psychological stress might 
trigger seizures.  The physician related that certainly if 
the veteran's post-traumatic stress disorder was active, it 
might contribute mildly to his seizure disorder.   The 
physician observed that psychological stress was not a major 
contributor to the frequency of the veteran's seizures but 
might be a minor.

The physician who had examined the veteran in November 1998, 
in a statement dated in January 1999, related that he had 
reviewed the veteran's claims file.  The physician observed 
that the post-traumatic stress disorder would only be a 
rare/minor contributor to the veteran's seizure disorder 
frequency and that, overall, the post-traumatic stress 
disorder was less likely to cause aggravation of the 
veteran's seizure disorder.
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
in the case of Allen, supra, that when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  

In this case, while the exact pathological etiology of the 
veteran's seizure disorder is unclear, there is no competent 
medical evidence demonstrating that the veteran's service-
connected post-traumatic stress disorder was the original 
cause of his seizure disorder.  However, when he was recently 
examined by the VA, the examiner did note that two of the 
manifestations of the veteran's post-traumatic stress 
disorder, sleep deprivation and psychological stress, could 
trigger seizures and concluded that the post-traumatic stress 
disorder might be a contributor, albeit mild in degree.

The Board, after reviewing the entire record, has determined 
that there is an approximate balance of positive and negative 
evidence with respect to whether the veteran's seizure 
disorder was aggravated by his post-traumatic stress 
disorder.  Considering this, and the requirement that benefit 
of the doubt must be given to the veteran, the Board 
concludes that service connection should be granted for his 
seizure disorder to the extent that it is aggravated by his 
post-traumatic stress disorder. 38 C.F.R. § 3.310.



ORDER

Entitlement to service connection for a seizure disorder as 
secondary to post-traumatic stress disorder is granted.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

